 In the Matter Of RIGGS OPTICAL COMPANY,CONSOLIDATED,EMPLOYERandRICHARD F. DAUM, PETITIONERandUNITED OFFICE AND PRO-FESSIONALWORKERS OF AMERICA, LOCAL 23, C. I. 0., FORMERLY]KNOWN AS LOCAL 14, C. I.0., UNIONIn the Matter Of RIGGS OPTICAL COMPANY, CONSOLIDATED,EMPLOYERandRICHARDF.DAIIM,PETITIONERandUNITED OFFICE AND PRO-FESSIONALWORKERS OFAMERICA,LOCAL23,C.I.0.,FORMERLYKNOWNAs LOCAL 14,C. I.0.,UNIONCases Nos. 30-RD-1 and 30-RD-d, respectively.DecidedApril22, 1948Pershing,Bosworth,Dickc6Dawson,byMr.Michael Reidy,ofDenver, Colo.,for the Employer.Silverstein & Silverstein,byMr. Harry S. Silverstein,Jr.,of Den-ver, Colo., for the Petitioner.DECISIONANDORDERUpon separate petitions for decertification duly filed, a consolidatedhearing was held in this case at Denver, Colorado, on December 3,1947, beforeWilliam J. Scott, hearing officer.Thehearing officer'srulings madeat the hearingare free fromprejudicialerror and arehereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRiggs Optical Company, Consolidated, a Delaware corporation withits principal place of business in Chicago, Illinois, is engaged in thewholesale optical business and in the manufacture of optical productsat its Denver, Colorado, branch which is the only plant of the Em-ployer involved.During the years 1945 and 1946 the Employer, atits Denver- branch, purchased materials worth more than $100,000, of77 N. L.R. B.. No. 34.265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich more than 75 percent was received from points outside theState.During the same period sales at the Denver branch exceeded$200,000 in value, of which approximately 15 percent was shipped topoints outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that the Unionis no longer the representative of the Employer's employees, as definedin Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, was certified by the Board on May 31, 1946,1as the bargaining representative of employees of the Employer in twoseparate units.'111.THE ALLEGED QUESTIONS CONCERNING REPRESENTATIONAs already stated, on May 31, 1946, the Union was certified as repre-sentative of employees of the Employer in two separate units.OnJuly 10, 1946, the Union and Employer entered into a separate contractfor each unit, which contracts expired on July 1, 1947.Negotiationsbetween the Union and Employer for new contracts continued untilAugust 20, 1947.On that date, no agreement having been reached,the Union called a strike. The strike continued to September 18, 1947,when, at a meeting of 10 out of the 12 employee members of the Unionin both units, it was unanimously voted to "disband" the "Riggs units"of the Union.On September 22, 1947, the Petitioners filed the instantpetitions.It appears from the record that the Union is no longer activelyrepresenting, or seeking to represent, the employees in either unit.Although served with Notice of Hearing in the instant cases, the Unionfailed to appear.The Petitioner stated at the hearing that, in view ofthe inactivity of the Union with respect to the Employer's employees,he believed that there was no present need for decertification elections.We find that whatever vitality the Union's certificate might otherwisehave at this time as recognizing or formalizing the Union's represen-tative status, hasbeencanceled by the Union's conduct.Under these circumstances, we find that no questions affecting com-merce exist concerning the representation of employees of the Em-Case No 17-R-1284The Decision and Direction of Election in that case is reportedat 67 N L.R. B. 565.2The Union is not in compliance with Section 9 (f) and(h) of the Act. RIGGS OPTICAL COMPANY, CONSOLIDATED267ployer, within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act, and we shall dismiss the petitions.ORDERIT Is HEREBY ORDEREDthat the petitions filed by Richard F. Daumfor decertification of United Office and ProfessionalWorkers ofAmerica, Local 23, C. I. 0., as bargaining representative of employeesof Riggs Optical Company, Consolidated, Denver, Colorado, be, andthey hereby are, dismissed.CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in the con-sideration of the above Decision and Order.